Title: From John Adams to the President of Congress, No. 7, 16 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam September 16th. 1780
     
     I have the Honour to send by this Opportunity, a few Pamphlets and Papers. The Pamphlets relate to Subjects which interest the United States, and therefore ought to be communicated to Congress, for their Consideration.
     The Attention of Mankind is now turned next to the Congress of America upon that at Petersbourg. The last Letters from London say they have Information that one of the first Measures of this Confederation, will be an acknowledgment of American Independence.Whether this is true or not I am not able to say. The Councils of the Sovereigns of Europe are not easily penetrated but it is our duty to attend to them, and throw into View such Information as may be in our Power, that they may take no Measures inconsistent with their and our Interests for want of light, a misfortune that may easily happen.
     In this View, I could wish that the United States had a Minister at each of the Maritime Courts, I mean Holland, Russia, Sweeden and Denmark, and as the Cabinet of Berlin has much Influence in the Politicks of Europe, Prussia.
     I say this upon Supposition that Congress can devise Means of defraying the Expence, which to be sure would amount to a large Sum. I have heard that Mr. Searle has arrived at Brest, but am not informed of his Destination, nor whether he has dispatches for me.I am anxious to learn from Congress, what their Intentions may be respecting me. I have yet recieved no Authority to draw upon any fund whatever for my Subsistence, nor to borrow Money, for that or any other purpose. I see no prospect of my Commission being of any Utility. Although many Persons here think that Peace will be made in the Course of the ensuing Winter or Spring, yet I must confess I am of a different Opinion. The Idea that France will dictate the Conditions of Peace if it is made now, cannot be born by Englishmen as yet, they are not yet sufficiently humbled, although probably every year will add some fresh Humiliation to the demands upon their Country.
     The English Privateers have taken some Russian Vessels loaded with Hemp and Iron, which must bring the Question to a legal decision. The Admiralty will probably discharge them, and the Ministry will give up the Point of free Ships free Goods, provided the Dutch agree with the Northern Powers, for they will not venture upon a War with all the World at once—besides the military Force, which they could not stand against, they would not be able to obtain any Stores for their Navy.
     But the great Question now is, whether the Dutch will agree? Their Deputies are instructed to insist upon a Warranty of their East and West India Dominions. Whether the Northern Powers will agree to this Condition is a Question. The States General however are sitting, and will wait for dispatches from Petersbourg, and will probably be much governed by Events. What Events have happened in the West Indies and North America, We shall soon learn. Digby is sailed with a part of Gearys late fleet, whether for another Expedition to Gibraltar, or whether for the West Indies or North America is unknown. The Success of these Operations will probably influence much the deliberations both at Petersbourg and the Hague. This Time only can discover. It is said however that Mr. Le Texier will be exempted by the States General from the payment of Duties upon his Masts, Hemp, Iron and other Naval Stores that he is sending over Land, to the French Marine.
     The Capture of fifty five Ships at once, so much wealth, so many Seamen and Soldiers, and such Quantities of Stores, is a severe Stroke to the English and cannot but have the most excellent Effects for Us both in the West Indies and North America. The right Vein is now opened and I hope that the Courts of France and Spain will now be in earnest in convoying their own Commerce and cruising for that of their Enemies. This is a short, easy, and infallible Method of humbling the English, preventing the Effusion of an Ocean of Blood and bringing the War to a Conclusion. In this Policy I hope our Countrymen will join, with the utmost Alacrity. Privateering is as well understood by them as any People whatsoever, and it is by cutting off Supplies, not by Attacks, Seiges or Assaults that I expect Deliverance from our Enemies. And I should be wanting in my Duty, if I did not warn them against any relaxation of their Exertions by Sea or Land, from a fond Expectation of Peace. They will decieve themselves if they depend upon it. Never, Never will the English make Peace, while they have an Army in North America.
     
      I have the Honour to be with the greatest Respect, Sir, your most obedient and most humble Servant.
     
    